DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 27 September 219, claims 1-20 are presently pending in the application, of which, claims 1, 7, and 14 are presented in independent form. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2021 and 17 July 2020, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 05 September 2019, have been reviewed and accepted by the Examiner.

Specification
The specification, filed 05 September 2019, have been reviewed and accepted by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins, Janet, (U.S. 2017/0004048 and known hereinafter as Adkins)(IDS Submission on 7/17/2020).

As per claim 1, Adkins teaches a system, comprising: 
a cloud provider system (e.g. Adkins, see paragraph [0020], which discloses operational in a distributed cloud computing environment.) comprising: 
a snapshot repository for storing block-level snapshots (e.g. Atkins, see paragraph [0025], which discloses a storage system includes a storage system where a snapshot and clone management may be stored.); 
a snapshot lineage database for storing snapshot lineage data indicating one or more lineages of the block-level snapshots stored in the snapshot repository (e.g. Adkins, see paragraphs [0033-0035], which discloses when a clone is first created, all ; and 
a public snapshot server in networked communication with the snapshot repository and the snapshot lineage database (e.g. Adkins, see Figure 1, items 12, 15, and 12, where a snapshot server (12) is networked (99) communication with a snapshot repository (12) that includes a snapshot lineage database (15).); and 
a block storage volume implemented on a client data storage server that is external to the cloud provider system, wherein the block storage volume stores a plurality of data blocks (e.g. Adkins, see paragraphs [0033-0036], which discloses one or more snapshots have one or more clones are typically seen in cloud computing environments or other similar clusters of servers or virtual machines. Additionally, data blocks of the clone are stored in such storage servers.); 
wherein the public snapshot server is configured to: 
receive a snapshot creation request to create an incremental snapshot of the block storage volume, wherein the snapshot creation request identifies a parent snapshot stored in the snapshot repository (e.g. Adkins, see paragraphs [0040-0041], which discloses when a snapshot is created, the generation number is preserved as the snapshot’s creation generation. When a clone is created, the creation generation of the parent snapshot is preserved as the clone’s creation generation.), wherein the parent snapshot represents a prior state of the storage volume preceding and different from a current state of the storage volume (e.g. Adkins, see paragraphs [0039-0041], which discloses the parent object can be the orginal file or a descendent snapshot, where on subsequent passes any descendent snapshot ; 
receive at least one block put request subsequent to the snapshot creation request, wherein the at least one block put request identifies a subset of data blocks of the plurality of data blocks stored in the storage volume to add to the incremental snapshot (e.g. Adkins, see paragraph [0042-0045], which discloses the data is copied from the source block to the newly allocated block, a new move list entry is inserted showing the new destination address of the source data block. The isolation generation is set to the creation generation of the clone’s oldest snapshot, or an incremental creation generation value, depending on whether the clone has snapshots.); 
receive, from the client data storage server, the subset of data blocks identified by the at least one block put request (e.g. Adkins, see paragraph [0035], which discloses data blocks inherited from the parent snapshot may be shared between the clones and its snapshots or shared among just a subset of the clone’s descendants.); 
receive a request to seal the incremental snapshot such that no additional data blocks can be added to the incremental snapshot and no data blocks in the incremental snapshot can be modified (e.g. Adkins, see paragraphs [0043-0046], which discloses an isolation generation which seals the snapshot lineage, where isolation data blocks are no longer shared or inherited by a snapshot descendent of the child clone object.); and 
cause the incremental snapshot including the subset of data blocks received from the client data storage server and one or more references to one or more additional data blocks associated with the parent snapshot to be stored in the snapshot repository (e.g. Adkins, see paragraphs [0044-0045], which discloses the clones and the descendants of the snapshots are stored in the snapshot storage device.); and 
cause the snapshot lineage data stored in the snapshot lineage database to be updated to reflect a lineage between the parent snapshot and the incremental snapshot (e.g. Adkins, see paragraphs [0044-0045], which discloses when there are clones that are descendants of these snapshots, then of each clone are processed, the snapshot and descendent clones are similarly processed, where the isolation generation to the creation generation of the oldest snapshot is created or incremented, thereby reflecting on the snapshot lineage.). 
Although Adtkins does not explicitly disclose snapshot lineage, the contemplation of such feature is encompassed in the design of the Adkins system (see paragraphs [0023-0026]) and therefore it would have been obvious to include the claimed feature to make the network accessible snapshots available.

As per claim 2, Adkins teaches the system of claim 1, wherein the public snapshot server is further configured to cause the incremental snapshot to be restored onto one or more block storage volumes implemented on the client data storage server (e.g. Adkins, see paragraphs [0033-0035], which discloses when a clone is first created, all of its data blocks are inherited from its parent snapshot, and inherited data block is one that shares the same physical location reference in the clone object as the parent object. The Examiner notes that inherency establishes a lineage and therefore each snapshot, whether from the parent snapshot, a clone, the snapshot that is created may also be shared by the root file that is in the parent of all the child objects. The snapshot is stored in a storage system.). 

As per claim 3, Adkins teaches the system of claim 1, wherein the public snapshot server is further configured to cause the incremental snapshot to be restored onto one or more block storage volumes implemented on a block store server different from the client data storage server (e.g. Adkins, see Figure 1, items 12, 15, and 12, where a . 

As per claim 4, Adkins teaches the system of claim 1, wherein the subset of data blocks identified in the snapshot creation request excludes at least one data block in the block storage volume that has changed since a point in time at which the parent snapshot was created (e.g. Adkins, see paragraphs [0040-0041], which discloses when a snapshot is created, the generation number is preserved as the snapshot’s creation generation. When a clone is created, the creation generation of the parent snapshot is preserved as the clone’s creation generation.). 

As per claim 5, Adkins teaches the system of claim 1, wherein the subset of data blocks identified in the snapshot creation request includes all data blocks in the block storage volume that have changed since a point in time at which the parent snapshot was created (e.g. Adkins, see paragraphs [0040-0041], which discloses when a snapshot is created, the generation number is preserved as the snapshot’s creation generation. When a clone is created, the creation generation of the parent snapshot is preserved as the clone’s creation generation.). 

As per claim 6, Adkins teaches the system of claim 1, wherein the public snapshot server is further configured to cause the parent snapshot to be restored onto multiple block storage volumes, and subsequently receive multiple requests to create snapshots of the multiple block storage volumes, wherein the multiple requests identify the same parent snapshot and different subsets of data blocks. 

As per claim 7, Adkins teaches a computer-implemented method, comprising:
receiving, at a cloud provider system (e.g. Adkins, see paragraphs [0033-0035], which discloses when a clone is first created, all of its data blocks are inherited from its parent snapshot, and inherited data block is one that shares the same physical location reference in the clone object as the parent object. The Examiner notes that inherency establishes a lineage and therefore each snapshot, whether from the parent snapshot, a clone, the snapshot that is created may also be shared by the root file that is in the parent of all the child objects. The snapshot is stored in a storage system.), a request to create an incremental snapshot of a block storage volume implemented on a client data storage server that is external to the cloud provider system (e.g. Adkins, see paragraphs [0039-0041], which discloses the parent object can be the original file or a descendent snapshot, where on subsequent passes any descendent snapshot or clone object can be shared or moved to a different location, where the original block may reside in the parent snapshot.), wherein the block storage volume stores a plurality of data blocks, and wherein the request identifies a parent snapshot stored in a snapshot repository (e.g. Adkins, see paragraphs [0040-0041], which discloses when a snapshot is created, the generation number is preserved as the snapshot’s creation generation. When a clone is created, the creation generation of the parent snapshot is preserved as the clone’s creation generation.); 
receiving at least one request to add, to the incremental snapshot, a subset of data blocks of the plurality of data blocks stored in the block storage volume (e.g. Adkins, see paragraph [0042-0045], which discloses the data is copied from the source block to the newly allocated block, a new move list entry is inserted showing the new destination address of the source data block. The isolation generation is set to the creation generation of the clone’s oldest snapshot, or an incremental creation generation value, depending on whether the clone has snapshots.); 
receiving, from the client data storage server, the subset of data blocks of the plurality of data blocks stored in the block storage volume (e.g. Adkins, see ; 
receiving a request to seal the incremental snapshot such that no further modifications can be made to the incremental snapshot (e.g. Adkins, see paragraphs [0043-0046], which discloses an isolation generation which seals the snapshot lineage, where isolation data blocks are no longer shared or inherited by a snapshot descendent of the child clone object.); and 
storing the incremental snapshot including the subset of data blocks and one or more references to additional block data associated with the parent snapshot (e.g. Adkins, see paragraphs [0044-0045], which discloses when there are clones that are descendants of these snapshots, then of each clone are processed, the snapshot and descendent clones are similarly processed, where the isolation generation to the creation generation of the oldest snapshot is created or incremented, thereby reflecting on the snapshot lineage.); and
storing an association between the parent snapshot and the incremental snapshot in a database (e.g. Adkins, see paragraphs [0044-0045], which discloses the clones and the descendants of the snapshots are stored in the snapshot storage device.). 
Although Adtkins does not explicitly disclose snapshot lineage, the contemplation of such feature is encompassed in the design of the Adkins system (see paragraphs [0023-0026]) and therefore it would have been obvious to include the claimed feature to make the network accessible snapshots available.

As per claim 8, Adkins teaches the computer-implemented method of claim 7, further comprising restoring the incremental snapshot onto one or more block storage volumes implemented on the client data storage server external to the cloud provider system (e.g. Adkins, see paragraphs [0033-0035], which discloses when a clone is first created, all of its . 

As per claim 9, Adkins teaches the computer-implemented method of claim 7, further comprising restoring the incremental snapshot onto one or more block storage volumes implemented on the cloud provider system different from the client data storage server (e.g. Adkins, see Figure 1, items 12, 15, and 12, where a snapshot server (12) is networked (99) communication with a snapshot repository (12) that includes a snapshot lineage database (15).). 

As per claim 10, Adkins teaches the computer-implemented method of claim 7, wherein the subset of data blocks excludes at least one data block in the block storage volume that has changed since a point in time at which the parent snapshot was created (e.g. Adkins, see paragraphs [0040-0041], which discloses when a snapshot is created, the generation number is preserved as the snapshot’s creation generation. When a clone is created, the creation generation of the parent snapshot is preserved as the clone’s creation generation.). 

As per claim 11, Adkins teaches the computer-implemented method of claim 7, wherein the subset of data blocks includes all data blocks in the block storage volume that have changed since a point in time at which the parent snapshot was created (e.g. Adkins, see paragraphs [0040-0041], which discloses when a snapshot is created, the generation number . 

As per claim 12, Adkins teaches the computer-implemented method of claim 7, wherein the parent snapshot is an immediate parent of the incremental snapshot such that no snapshot of the block storage volume other than the incremental snapshot was created since a point in time at which the parent snapshot was created e.g. Adkins, see paragraphs [0044-0045], which discloses when there are clones that are descendants of these snapshots, then of each clone are processed, the snapshot and descendent clones are similarly processed, where the isolation generation to the creation generation of the oldest snapshot is created or incremented, thereby reflecting on the snapshot lineage.). 

As per claim 13, Adkins teaches the computer-implemented method of claim 7, wherein the parent snapshot is a remote parent of the incremental snapshot such that at least one snapshot of the block storage volume other than the incremental snapshot was created since a point in time at which the parent snapshot was created e.g. Adkins, see paragraphs [0044-0045], which discloses when there are clones that are descendants of these snapshots, then of each clone are processed, the snapshot and descendent clones are similarly processed, where the isolation generation to the creation generation of the oldest snapshot is created or incremented, thereby reflecting on the snapshot lineage.). 

As per claim 14, Adkins teaches a non-transitory computer-readable medium storing instructions that, when executed by a computing system, cause the computing system to perform operations comprising: 
receiving, at a cloud provider system (e.g. Adkins, see paragraphs [0033-0035], which discloses when a clone is first created, all of its data blocks are inherited from its parent snapshot, and inherited data block is one that shares the same physical location reference in the clone object as the parent object. The Examiner notes that inherency establishes a lineage and therefore each snapshot, whether from the parent snapshot, a clone, the snapshot that is created may also be shared by the root file that is in the parent of all the child objects. The snapshot is stored in a storage system.), a request to create an incremental snapshot of a block storage volume implemented on a client data storage server that is external to the cloud provider system (e.g. Adkins, see paragraphs [0039-0041], which discloses the parent object can be the original file or a descendent snapshot, where on subsequent passes any descendent snapshot or clone object can be shared or moved to a different location, where the original block may reside in the parent snapshot.), wherein the block storage volume stores a plurality of data blocks, and wherein the request identifies a parent snapshot stored in a snapshot repository (e.g. Adkins, see paragraphs [0040-0041], which discloses when a snapshot is created, the generation number is preserved as the snapshot’s creation generation. When a clone is created, the creation generation of the parent snapshot is preserved as the clone’s creation generation.); 
receiving at least one request to add, to the incremental snapshot, a subset of data blocks of the plurality of data blocks stored in the block storage volume (e.g. Adkins, see paragraph [0042-0045], which discloses the data is copied from the source block to the newly allocated block, a new move list entry is inserted showing the new destination address of the source data block. The isolation generation is set to the creation generation of the clone’s oldest snapshot, or an incremental creation generation value, depending on whether the clone has snapshots.); 
receiving, from the client data storage server, the subset of data blocks of the plurality of data blocks stored in the block storage volume (e.g. Adkins, see ; 
receiving a request to seal the incremental snapshot such that no further modifications can be made to the incremental snapshot (e.g. Adkins, see paragraphs [0043-0046], which discloses an isolation generation which seals the snapshot lineage, where isolation data blocks are no longer shared or inherited by a snapshot descendent of the child clone object.); and 
storing the incremental snapshot including the subset of data blocks and one or more references to additional block data associated with the parent snapshot (e.g. Adkins, see paragraphs [0044-0045], which discloses when there are clones that are descendants of these snapshots, then of each clone are processed, the snapshot and descendent clones are similarly processed, where the isolation generation to the creation generation of the oldest snapshot is created or incremented, thereby reflecting on the snapshot lineage.); and
storing an association between the parent snapshot and the incremental snapshot in a database (e.g. Adkins, see paragraphs [0044-0045], which discloses the clones and the descendants of the snapshots are stored in the snapshot storage device.).
Although Adtkins does not explicitly disclose snapshot lineage, the contemplation of such feature is encompassed in the design of the Adkins system (see paragraphs [0023-0026]) and therefore it would have been obvious to include the claimed feature to make the network accessible snapshots available.

As per claim 15, Adkins teaches the non-transitory computer-readable medium of claim 14, wherein the operations further comprise restoring the incremental snapshot onto one or more block storage volumes implemented on the client data storage server external to the cloud provider system (e.g. Adkins, see paragraphs [0033-0035], which discloses . 

As per claim 16, Adkins teaches the non-transitory computer-readable medium of claim 14, wherein the operations further comprise restoring the incremental snapshot onto one or more block storage volumes implemented on the cloud provider system different from the client data storage server (e.g. Adkins, see Figure 1, items 12, 15, and 12, where a snapshot server (12) is networked (99) communication with a snapshot repository (12) that includes a snapshot lineage database (15).). 

As per claim 17, Adkins teaches the non-transitory computer-readable medium of claim 14, wherein the subset of data blocks excludes at least one data block in the block storage volume that has changed since a point in time at which the parent snapshot was created (e.g. Adkins, see paragraphs [0040-0041], which discloses when a snapshot is created, the generation number is preserved as the snapshot’s creation generation. When a clone is created, the creation generation of the parent snapshot is preserved as the clone’s creation generation.). 

As per claim 18, Adkins teaches the non-transitory computer-readable medium of claim 14, wherein the subset of data blocks includes all data blocks in the block storage volume that have changed since a point in time at which the parent snapshot was created (e.g. Adkins, see paragraphs [0040-0041], which discloses when a snapshot is created, . 

As per claim 19, Adkins teaches the non-transitory computer-readable medium of claim 14, wherein the parent snapshot is an immediate parent of the incremental snapshot such that no snapshot of the block storage volume other than the incremental snapshot was created since a point in time at which the parent snapshot was created e.g. Adkins, see paragraphs [0044-0045], which discloses when there are clones that are descendants of these snapshots, then of each clone are processed, the snapshot and descendent clones are similarly processed, where the isolation generation to the creation generation of the oldest snapshot is created or incremented, thereby reflecting on the snapshot lineage.). 

As per claim 20, Adkins teaches the non-transitory computer-readable medium of claim 14, wherein the parent snapshot is a remote parent of the incremental snapshot such that at least one snapshot of the block storage volume other than the incremental snapshot was created since a point in time at which the parent snapshot was created e.g. Adkins, see paragraphs [0044-0045], which discloses when there are clones that are descendants of these snapshots, then of each clone are processed, the snapshot and descendent clones are similarly processed, where the isolation generation to the creation generation of the oldest snapshot is created or incremented, thereby reflecting on the snapshot lineage.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 4, 2021